DILLON, Circuit Judge.
1. An appeal to the circuit court does not lie by the petitioning creditor from an order of the district court vacating, at the instance of another creditor, an order made at a previous term, adjudicating their debtor a bankrupt; the remedy of the petitioning a-editor in such a case is under the second section of the bankrupt act [of 1867 (14 Stat. 518)], and not by an appeal under the eighth section. Ruddick v. Billings [Case No. 12,110]; Ex parte Alexander [Id. 160]; Langley v. Perry [Id. 8,067]; Hawkins v. Bank [Id. 6,245].
2. A creditor whose claim is not evidenced by commercial paper, but rests in an open account, may file a petition against his debtor, under section 39 of the act, and charge, as an act of bankruptcy, that he has suspended and failed to resume payment of the commercial paper for the prescribed period.
3. It is not necessary, in order to constitute an act of bankruptcy, that the suspension and failure to resume payment of commercial paper for fourteen days should be fraudulent. In re Burt [Id. 2,210].